PER CURIAM.
On petition for writ of common law cer-tiorari, the only issue before us is whether the trial court departed from the essential requirements of law by ordering the discovery of documents furnished from outside researchers to Procter & Gamble Company. This issue is controlled by Procter & Gamble v. Swilley, 462 So.2d 1188 (1985), in which this court upheld the trial court’s order permitting respondents to discover such research and related documents.
The petition for writ of certiorari is denied.
ERVIN, C.J., and L. SMITH and NIM-MONS, JJ., concur.